       Case 1:20-cv-03388-EGS Document 13-1 Filed 01/15/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                         )
MICHIGAN WELFARE RIGHTS                  )
ORGANIZATION, et al.                     )
                                         )
            Plaintiffs,                  )
                                         )
                        v.               )
                                         ) No. 1:20-cv-3388-EGS
                                         )
                                         )
 DONALD J. TRUMP, et al.,                )
                                         )
           Defendants.                   )
                                         )


                                  [PROPOSED] ORDER

       Under Federal Rule of Civil Procedure 6(b), Defendants’ motion for extension of time to

answer or otherwise respond to the Amended Complaint is GRANTED.

       President Donald J. Trump, Donald J. Trump for President, Inc., and the Republican

National Committee shall have until February 24, 2021, to answer or otherwise respond to the

Amended Complaint.

       IT IS SO ORDERED.




Dated: ______________                             ___________________________________
                                                  The Honorable Emmet G. Sullivan
                                                  United States District Judge
                                                  for the District of Columbia
